“- KILED 3
UNITED STATES DISTRICT COURT
ALBUQUERQUE, NEW MEXICO

  

 

 

te

: - a eS oe eye —— 9 i ot ‘ “4

UANITTED STATES MIsTR: eet C DEES 2019, * 7
* “ae f

FoR NEW PEXLloO
~., CLBRK ¥

 

UNETED S7HTES OF _ AM EBRECA DATE = i2| Z7 loe1e
t v

 

Cp: PXEON TIDE fF p> \

 

Pe

 

CASE NI 4-2R- 06°71 - IB

<.
Vv

 

 

|MrcHtAei. J. NOSSEN

 

(DEFENDANT)

 

 

 

 

MOTLON Fe DrsceveEPY CF ERANTD JURY MINUTES

 

INOW (COMES PITCHAEL YF. NESSEN, (HEREDIA FER

DEFE AI IDA r), DEFT LINDANIT RESP (=F ft Fay MMOWES FIA

[4ONOR ARLE COVRT PURSUANT FO RutéS & 12. AND
tL OF FHE FEDE RA FRULES OFF CREIITINAL FROCEDUCE
FER AN ORDER REQUEICING THAT THE FCLLONENG

MATTERS RELEVANT TO THE GRAND guRY EE

MI q
7

TSCLOSESLS FOKTH\N ITH ¢

 

|. THE NAMES, AND ADDRESSES CF ALL ATTORNEYS
FOR THE GeveRN MENT APPEARING BEFORE  (KESENTENG
a

DS LEVEDENCE TO, OK MAKING STATEMENTS T?,

THE GRAND JURY.

 

 

 

2, A STATEMENT AS TO WHETHER _ ANY

 

Py lof 2

 
 

 

 

 

 

 

 

 

 

 

 

 

 
    
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

f UNSBWOBRN  WITN NESSES OR UNAUTHORIZED PERSONS
: 2 \;iekE PRESENT ITN THE GRAND JURY OOM, |
|
3 / a
- | ut 3. A STATEMENT AS 7O WHEN THE GRAND _ | |
OO 5| qu RY FERST CEOaMMENCED £75 _ D ion AND
b A CoPY OF ANY DeCUMEINTS OR ORDERS
4 RELATING TD OR EXTENUING 475 LEGAL at
| § AuTHORTETY OR TERM. 7
4
10 4. A TRANS SCREPT OF THE GRAND JURY |
tt MENUTES . / a a - Li
i ct tn ome
a 13 DATE: 12} 2. a}r6ig 7 ; eves? rn wheP yp SUBMITTED ,
; -
| SE OFFICIALSEAL ; ret hel He 4
is Ae Stephanie Woodard _ PAT HAEL aT AES SEM Cite EFI pS pANT =) |
a ceaneenna 4 OTARY PUBLIC-State of New Mexico ;
‘ If - - +
Zo —_ an
ra - {
Rarer eeeeeae 22 = Si res
= — 2 eee
a 7
ws
4 -
20 a ee ee esate emma |
28 _ 7 _
_ rey 2 of ZA a it

 
MrctAEL NISSEN

Pde O2gogis |

P 0. Roxy 32540

CIBUA COURT CONCENTRATION CAF
MILAN , NM g7e2

  

mi = iP
MITCHELL Fi ELFER
mug Fore be
CLE aX

PAL EAC UE OE

. ay iye tea SL She is (ye P Y BOWES
“AbeL ESA dT es

P 5 cay DSS ee soa ee NO) > eS
2? DEC ES er: (0 eee”
i b c

 

   
 

Barn Swallow

CLEeK ors

UNITED STATES DISTRICT CoukerT
FoR THE DESTHICT OF NM.

333 LOMAS Bivd, NW
ALB AQ UERQUE , NM § 7/07

oi jphagfedoapedbens fofigGpedyghpeeggtpeeg hop giTTHy jpeg | Papi
